Citation Nr: 1725034	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-24 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1988 to October 2008.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  Symptoms of fatigue, difficulty sleeping, and daytime sleepiness were manifested during active service and continued after service separation.

2.  The same symptoms of fatigue, difficulty sleeping, and daytime sleepiness that were manifested during service were later attributed to a diagnosis of obstructive sleep apnea approximately two years after service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection of obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

For reasons explained below, the Board is granting service connection for obstructive sleep apnea.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with obstructive sleep apnea.  Sleep apnea is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


Service Connection for Sleep Apnea

The Veteran contends that symptoms of obstructive sleep apnea had their onset during service and continued thereafter.  He seeks service connection on this basis.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether symptoms of the currently diagnosed obstructive sleep apnea had their onset during service.  During service, the Veteran complained of fatigue, difficulty sleeping, and daytime sleepiness.  See, e.g., November 2007 service treatment record (reporting feeling tired); January 2008 service treatment record (reporting difficulty sleeping); March 2008 service treatment record (listing fatigue among the Veteran's active problems); see also the May 2008 VA Form 21-526 filed prior to service separation (wherein the Veteran reported that he had experienced in-service chronic fatigue since November 2007).  During service, no competent medical professional was able to attribute the reported symptoms of fatigue and difficulties sleeping to an underlying diagnosis.  For example, at the July 2008 VA examination performed prior to service separation, the VA examiner opined that the Veteran did not meet the criteria for chronic fatigue syndrome.  The July 2008 VA examiner was unable to render a diagnosis to account for the symptoms of chronic fatigue and difficulty sleeping.  

Approximately two years after service separation, a VA medical provider considered the same reported symptoms of fatigue and daytime somnolence and diagnosed suspected obstructive sleep apnea.  See September 2010 VA sleep polysomnography consultation note.  A few months later, In January 2011, a polysomnography (i.e., a sleep study) confirmed the presence of obstructive sleep apnea.   

There is both favorable and unfavorable medical opinion evidence of record regarding the question of whether the current obstructive sleep apnea had its onset during service.  The Veteran's treating medical providers provided medical opinions in support of the appeal.  In May 2011, a treating VA neurologist noted that he had reviewed the service treatment records documenting severe daytime fatigue, which was a known symptom associated with obstructive sleep apnea, and opined that it was possible that the current sleep apnea symptoms had their onset during service.  See May 2011 VA sleep medicine note.  In February 2012, a private primary care provider also opined that the current obstructive sleep apnea is at least as likely as not the same condition that caused chronic fatigue during service but was not then diagnosed.  

The May 2011 treating VA neurologist and February 2012 private primary care provider had adequate facts and data on which to base the positive medical opinions, and provided adequate rationale for the medical opinions; therefore, the medical opinions of treating medical providers are of significant probative value.

Weighing against the appeal is the negative November 2011 supplemental VA medical opinion.  In November 2011, the July 2008 VA examiner reviewed the record and opined that obstructive sleep apnea was not related to active duty.  The July 2008 VA examiner explained that the Veteran had no risk factors for obstructive sleep apnea during service and attributed the symptom of fatigue during service to chronic pain syndrome, gastrointestinal bleeding hematochezia, hemorrhoids, and medication with central nervous system adverse effects.  

Like the treating medical providers, the July 2008 VA examiner had adequate facts and data on which to base the negative medical opinion, and provided adequate rationale for the medical opinion; therefore, the November 2011 supplemental VA medical opinion is also of significant probative value.

In consideration of the foregoing, the Board finds that the evidence both for and against the question of whether the current obstructive sleep apnea symptoms had their onset during active service is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that direct service connection for obstructive sleep apnea under 38 C.F.R. § 3.303(d) is warranted.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. § 3.102.

In granting service connection for obstructive sleep apnea, the Board notes that the symptom of chronic sleep impairment manifested by difficulty falling and staying asleep was considered when granting the 30 percent disability rating for service-connected posttraumatic stress disorder in the November 2008 rating decision; however, in light of the grant of service connection for obstructive sleep apnea for reasons explained above, the Board finds that the Veteran's difficulty sleeping during and since service was a manifestation of the now service-connected obstructive sleep apnea.  


ORDER

Service connection for obstructive sleep apnea is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


